Name: Commission Regulation (EEC) No 33/87 of 7 January 1987 fixing the quotas for 1987 which may be applied to trade in certain products in the wine sector between Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  distributive trades;  Europe
 Date Published: nan

 No L 6/ 12 Official Journal of the European Communities 8 . 1 . 87 COMMISSION REGULATION (EEC) No 33/87 of 7 January 1987 fixing the quotas for 1987 which may be applied to trade in certain products in the wine sector between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the initial quotas for 1986 were fixed by Commission Regulation (EEC) No 645/86 (2) ; amended by Regulation (EEC) No 3508/86 (3) ; Having regard to the Treaty establishing the European Economic Community, Whereas provision should be made for informing the Commission of trade between Spain and Portugal in the said products under the quotas fixed and of the measures taken by those two Member States for the application of the quotas ;Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ('), and in particular Article 13 ( 1 ) thereof, Whereas for Portugal, pursuant to Article 4 of Regulation (EEC) No 3792/85, the quota fixed by this Regulation is in addition to the quota applicable under Article 269 of the Act of Accession in respect of imports from the Community as constituted at 31 December 1985 ;Whereas, pursuant to Article 9 of Regulation (EEC) No 3792/85, Spain and Portugal may, until the end of the first stage, apply quantitative restrictions in the form of annual quotas in respect of certain products in the wine sector ; whereas the minimum rate of progressive increase of the quotas is 10 % at the beginning of each year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The quotas, in volume, for the period from 1 January to 31 December 1987 shall be as follows : (a) Imports into Spain : (hectolitres) Quota for 1987 CCT heading No Description 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mush ­ room' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C :  Wine put up other than in bottles with 'mushroom' stop ­ pers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol 38 500 (2) OJ No L 60, 1 . 3 . 1986, p. 44 . (3) OJ No L 324, 19 . 11 . 1986, p. 9 .(') OJ No L 367, 31 . 12. 1985, p. 7. 8 . 1 . 87 Official Journal of the European Communities No L 6/13 (b) Imports into Portugal : (hectolitres) CCT heading No Description Quotafor 1987 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alchohol : ex B. Wine other than that referred to in A in bottles with 'mush ­ room' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C :  Wine put up other than in bottles with 'mushroom' stop ­ pers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 1 3 % vol but not exceeding 1 5 % vol } 9 350 Article 2 The Spanish authorities and the Portuguese authorities shall notifiy the Commission of the measures they have taken for the application of Article 1 . They shall forward to the Commission every six months information on the quantities imported during this period. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President